Citation Nr: 1027002	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
2006, for the assignment of a 70 percent rating for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 2, 2008, 
for the assignment of a 100 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1970 to September 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO) that assigned an increased 70 
percent rating for PTSD, effective from February 6, 2006.  The 
Veteran disagreed with the effective date assigned.  In his May 
2007 Substantive Appeal, the Veteran requested a Travel Board 
hearing; in October 2009 he withdrew the hearing request.  

The Board notes that (although it is unclear) it appears 
that the Veteran may be raising a (not well articulated) 
claim of clear and unmistakable error (CUE) in a September 
2005 rating decision (regarding the rating assigned for 
PTSD).  Such matter has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ), and the Board does not 
have jurisdiction in the matter. It is referred to the AOJ 
for appropriate action.  

The matter of entitlement to an earlier effective date for 
a 100 percent rating for PTSD is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part 
is required.  


FINDINGS OF FACT

1.  A September 2005 rating decision granted an increased rating 
for PTSD, rated 50 percent, effective from March 12, 2003; the 
Veteran's representative filed, then rescinded a notice of 
disagreement (NOD) with that decision.  

2.  On February 6, 2006, the RO received a communication from the 
Veteran (with copies of earlier dated, but not received 
documents) expressly seeking an increased rating for PTSD based 
on submission of new evidence (and not on an appeal of the prior 
decision).  

3.  Symptoms warranting a 70 percent rating for PTSD were not 
shown in the year prior to February 6, 2006; there was no 
entitlement to such rating prior to that date.  


CONCLUSION OF LAW

An effective date earlier than February 6, 2006, is not warranted 
for the award of an increased (70 percent) rating for the 
Veteran's PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 
2008; 73 Fed. Reg. 23353 (April 20, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The matter before the Board is a "downstream" issue arising 
from the RO's May 2006 grant of an increased rating (and 
specifically from the effective date assigned).  An April 2007 
statement of the case (SOC) provided notice on the "downstream" 
issue of an earlier effective date of award.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond.  

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the record at 
various points in time and application of governing law to those 
findings; generally, further development of the evidence is not 
necessary unless it is alleged that evidence constructively of 
record is outstanding.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background, Legal Criteria, and Analysis

The rating criteria for evaluating PTSD are set forth at 
38 C.F.R. § 4.130, Code 9411.  Under this Code, a 70 percent 
rating is assigned where the evidence shows occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  

The effective date of an award of compensation is generally the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
exception to this rule provides that the effective date of an 
award for increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability has occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Consequently, when considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the one year period prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
The United States Court of Appeals for Veterans Claims (Court) 
has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only 
where an increase in disability precedes a claim for an increased 
disability rating.  In other cases, the general rule of 38 C.F.R. 
§ (o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  
Section 3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the date 
of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by the VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is 
recovered within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The Veteran argues that he is entitled to an effective date of 
March 12, 2003 (see July 2006 notice of disagreement (NOD), 
wherein he indicated that his claim for an increase should be 
treated as part of his claim for an increased initial rating).  

Historically, the Veteran filed a claim for, in pertinent part, 
service connection for PTSD that was received by the RO on March 
12, 2003.  Service connection for PTSD rated 30 percent, 
effective March 12, 2003, was awarded by a March 2004 rating 
decision.  In March 2005, the Veteran filed a NOD with the rating 
assigned for this disability.  [An SOC in this matter was issued 
in September 2005 (with instruction that to complete his appeal 
to the Board the Veteran must file a formal appeal within 60 days 
from the date of the SOC or within the remainder, if any, of the 
one year period from the date of the letter notifying him of the 
action that he had appealed.  In addition, it informed the 
Veteran, in bold, that if the RO does not hear from him within 
this period, the RO will close his case.  Enclosed with the SOC 
was a Substantive Appeal (VA Form 9).]  A September 2005 rating 
decision awarded the Veteran an increased (50 percent) rating for 
PTSD.  In correspondence received in November 2005, he stated, 
"Please withdraw my [NOD]."  He further stated, "It makes 
sense to me that we avoid further wasted motion by ceasing the 
Appeal Process . . ."  Apart from his statements indicating that 
he was changing his representation to Veterans of Foreign Wars, 
the Veteran did not disagree with the rating or effective date 
assigned for his PTSD, or set out set out specific arguments 
relating to errors of fact or law made by the AOJ in reaching the 
determination, or determinations, being appealed.  See 38 C.F.R. 
§ 20.202.  

The next correspondence from the Veteran pertaining to his PTSD 
was received on February 6, 2006.  In this letter, his 
representative reported that the Veteran had indicated that his 
claim had been closed, and attached evidence asking that the RO, 
if they had not already received such, please consider allowing 
the material into evidence and reconsider the claim.  Submitted 
with the claim was a VA Form 21-4138, Statement in Support of 
Claim, dated December 14, 2005, and an undated psychological 
assessment of PTSD from J. W. B.  The December 14, 2005 dated 
attached statement stated: "[P]lease reopen my claim based on 
new and relevant information in lieu of processing for appeal."  
The February 6, 2006 communication does not express disagreement 
with the rating assigned in the March 2004 rating decision or the 
September 2005 rating decision, but rather indicates an interim 
worsening of the service-connected disability.  Hence, it must be 
considered a claim for an increased rating, and not a Substantive 
Appeal with the March 2004 or September 2005 rating decisions.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

As the Veteran did not appeal the September 2005 rating decision 
that granted a 50 percent rating for his PTSD, effective March 
12, 2003, it became final based on the evidence of record at the 
time.  It is not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  As was noted above, 
the Veteran has not articulated a claim of CUE with the September 
2005 rating decision.  His possibly inferred claim of such has 
been referred to the RO for clarification/ appropriate action.  

As explained above, the earliest document in the claims file 
received after the September 2005 rating decision that can be 
construed as a claim for an increased rating for PTSD is the 
correspondence, received on February 6, 2006, indicating that the 
Veteran's PTSD had worsened.  Under the governing law and 
regulations outlined above, the Board must review evidence dating 
back to February 6, 2005, to determine if within that one year 
period prior to the claim, an increase in the PTSD was factually 
ascertainable.  

The only medical evidence of record pertaining to the severity of 
the Veteran's PTSD generated/received by VA during the one year 
period prior to February 6, 2006, is a July 2005 VA outpatient 
treatment record that notes the Veteran was still living a fairly 
reclusive life, and that he admitted to some depression.  

Findings on March 20, 2006 examination on behalf of VA are the 
basis for the 70 percent rating assigned.  As the date of 
entitlement (here, March 20, 2006) is the later date, that should 
be the effective date assigned for the grant of an increased 
rating for the PTSD (see 38 C.F.R. § 3.400(o)); however, the RO 
has assigned an effective date of February 6, 2006 (date of 
claim)(based on reasoning that findings so soon after the receipt 
of the claim reasonably showed what was present at the time of 
filing).  The preponderance of the evidence is against the 
Veteran's claim for an earlier effective date for his 70 percent 
rating for PTSD, and the claim must be denied.  


ORDER

An effective date prior to February 6, 2006, for the award of a 
70 percent rating for PTSD is denied.  
REMAND

A November 2008 rating decision granted an increased (100 
percent) rating for the Veteran's PTSD, effective July 2, 2008.  
Correspondence from the Veteran received in October 2009, 
expresses disagreement with the effective date assigned (alleging 
the effective date should be March 2003), and is reasonably 
interpreted as a (timely) NOD with the effective date assigned.  
The RO has not issued a SOC in response to the NOD, and the Board 
is therefore required to remand the matter for issuance of a SOC.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is 
not before the Board at this time, and will only be before the 
Board if the Veteran timely files a Substantive Appeal after a 
SOC is issued.  

Accordingly, the case is REMANDED for the following action:

The RO should review their determination 
regarding the effective date assigned for the 
award of a 100 percent rating for the 
Veteran's PTSD, and issue an appropriate SOC 
in the matter.  He should be advised of the 
time limit for perfecting his appeal, and 
afforded the opportunity to do so.  If an 
earlier effective date remains denied, and 
the Veteran timely perfects an appeal in the 
matter, the case should then be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


